Citation Nr: 1443059	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depressive disorder, anxiety disorder, and mood disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1999, including service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the Board in December 2010.  A transcript is of record.

In April 2011, the Board remanded the claim on appeal for further development.  The Board additionally denied a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for non-Hodgkin's lymphoma and a claim for service connection for tinnitus in the April 2011 decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was afforded a VA examination for his claimed psychiatric disorder in August 2011.  The examiner diagnosed anxiety disorder and depressive disorder, but did not address previously diagnosed PTSD.  Additionally, the examiner opined that the Veteran's depression and anxiety were not caused by or the result of his active service.  The examiner based this opinion on an inaccurate factual premise; namely that there was no evidence in the Veteran's service treatment records (STRs) that he had manifested any mental health symptoms during service.  To the contrary, a review of his STRs clearly reveals that he reported suffering from depression or excessive worry during a period physical examination in September 1988.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 29, 303-304 (2008).  

Consistent VA mental health treatment records dated since October 2006 do not appear to have been associated with the claims file.  Continuing VA treatment records reveal, however, that the Veteran was taking antidepressant medication through at least August 2009.  Any additional VA mental health treatment records must be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA mental health treatment records, dated since October 2006, from the Bay Pines VA Health Care System.  

If requested treatment records cannot be obtained, notify the Veteran of the attempts made and of what further actions will be taken.  He must be allowed the opportunity to provide records, and be notified of any further actions that will be taken with regard to his claim.

2.  Thereafter, schedule the Veteran for a VA mental health examination.  The examiner should review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner must determine whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD, depressive disorder, anxiety disorder, and mood disorder.  The examiner should specifically address any prior psychiatric diagnoses made since July 2006.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a diagnosed psychiatric disorder had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the Veteran having been witness to a fellow service member's suicide by hanging, and an incident where two service members were reportedly killed in a truck accident while on a mission.  Here, the examiner should specifically address evidence in the service treatment records that the Veteran reported suffering from depression or excessive worry during service; and evidence in VA treatment records of him having had continual nightmares about the hanging incident.  

If an appropriate PTSD diagnosis has been made, the examiner should specifically identify the stressor(s) upon which such diagnosis was based.  The examiner should specifically state whether the Veteran's PTSD diagnosis is/was based on one or more of his claimed in-service stressors, and if so, whether such stressor(s) is/are adequate to support a PTSD diagnosis.  The examiner should address the previous PTSD diagnosis of record.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  Then, return this appeal to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

